PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Duran
Application No. 16/114,856
Filed: 28 Aug 2018
For: Sports Equipment Stand

:
:
:	DECISION ON PETITION
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed February 27, 2022.

The application became abandoned April 16, 2019 for failure to timely submit a proper reply to the non-final Office action mailed January 14, 2019. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed July 26, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The explanation of delay accompanying the instant petition is insufficient to establish that the entire period of time, from the time that a reply to the non-final Office action was due until the filing of a grantable petition, was unintentional.

Petitioner has failed to establish that the entire delay in timely submission of a proper reply to the non-final Office action was unintentional. Petitioner indicates that applicant was notified of the due date for response to the non-final Office action on March 5, 2019. Petitioner further asserts that correspondence between applicant and counsel continued until April 4, 2019. Applicant apparently was “busy with other things” and no response to the non-final Office action was timely filed. The obvious consequence of failing to timely respond to the outstanding non-final Office action due to petitioner being “busy with other things” is abandonment of the application. Failing to timely respond to the non-final Office action because applicant was otherwise “busy” fails to establish that the entire delay, from the time that the response to the non-final Office action was due until the filing of a grantable petition, was unintentional.

Petitioner has failed to establish that the delay in submitting the initial petition to revive on July 6, 2021 was unintentional. Despite the application becoming abandoned on April 16, 2020, applicant did not contact counsel until February 25, 2020 wherein he inquired “what could be done with his application.” It is noted that at that time, applicant indicated to counsel that he was “busy with other things.” Despite being informed at that time of the estimated costs and information on reviving the application, a petition to revive was not filed, presumably because applicant was “busy with other things.” Applicant did not contact counsel again until January 29, 2021 wherein he indicated that he would “like to possibly move forward and mentioned that the pandemic created by the COVID virus was his reasoning for delaying getting back with counsel.” It is noted that the initial petition to revive was not filed until July 6, 2021, more than five months after applicant indicated some interest in “moving forward” with the application. No explanation has been provided for the delay in submitting the petition from the time that applicant again sought information regarding the patent on January 29, 2021 and when the initial petition to revive was filed.

Applicant attributes the delay in timely seeking revival of the instant application to the pandemic. The USPTO acknowledges that the pandemic commenced on or about January 2020. However, the delay in timely submitting a petition to revive can clearly be attributed to applicant himself who by his own admissions was “busy with other things.” The entire period of delay in seeking revival of the application is not found to have been unintentional.

Petitioner is reminded the burden of proof to establish that the delay, from the due date for the reply until the filing of a grantable petition, was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions